Title: To George Washington from Brig. Gen. William Heath, 21 September 1776 [letter not found]
From: Heath, William
To: Washington, George

Letter not found: from Brig. Gen. William Heath, 21 Sept. 1776. On this date William Grayson wrote to Heath: “In answer to your letter of this date, I am commanded by his Excy to inform you that he thinks it expedient that an officer with about twenty five men should be immediately sent to Dobbs ferry; and that the Pensylvany troops under your command should be marched directly for this place; he is of opinion it is adviseable they sho⟨ul⟩d be paid off here” (MHi: Heath Papers).